        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                             Case No. __________________
  SRM GROUP, INC., a
  Georgia corporation,
  and SURESH PRAHBU,                                    COMPLAINT
                                                        PETITION &
            Plaintiffs,                                APPLICATION


  v.
                                                          9 U.S.C. § 4
  CIC SERVICES, LLC,                                     9 U.S.C. § 10
  a Tennessee company,                                 28 U.S.C. § 2201
  SEAN G. KING,
  THOMAS N. KING,
  BRYAN RIDGWAY, and
  SHAWN HOLLAND,                                        JURY TRIAL
                                                        DEMANDED
            Defendants.
_______________________________________/


       SRM Group, Inc., and Suresh Prabhu, by and through undersigned counsel

bring this complaint against CIC Services, LLC (“CIC”) and Sean G. King, Thomas

N. King, Bryan Ridgway, and Shawn Holland (the “Individual Defendants”) seeking

rescission, damages, vacatur, and a declaration, and they state as follows:

       1.       This action arises out of the Defendants’ material breach of an

agreement to arbitrate (the “Arbitration Agreement”) warranting rescission and

damages and an award resulting in grounds for vacatur, modification, and rehearing.

The Arbitration Agreement appears in one of several contracts that the Defendants

induced the Plaintiffs into (attached as Exhibit 1).
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 2 of 13




                           JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction over this action in diversity

(28 U.S.C. §1332(a)) in that all of the Plaintiffs are citizens of Georgia and all of the

Defendants are citizens of Tennessee and thus complete diversity exists, and the

amount in controversy in this action exceeds $75,000, exclusive of interest and costs.

Venue is proper in this district because a substantial part of the events or omissions

giving rise to the claim occurred in this district (28 U.S.C. §1391(b)(2)).

                                       PARTIES

      3.     Plaintiff SRM Group, Inc., is a Georgia corporation with its principal

place of business in Atlanta, Fulton County, Georgia.

      4.     Plaintiff Suresh Prabhu is an individual who owns substantially all of

SRM Group, Inc., and resides in Atlanta, Fulton County, Georgia.

      5.     Defendant CIC Services, LLC, is a Tennessee limited liability company

with its principal place of business in Knoxville, Tennessee. The Plaintiffs seek

service on this defendant in two manners: (i) by the marshal in the Eastern District

of Tennessee on registered agent Bryan D. Ridgway, whose address as registered

agent is 2051 Willow View Lane, Knoxville, Tennessee, 37922 (and who may also be

found at CIC’s place of business, which is 9721 Cogdill Road, Suite 202, Knoxville,

Tennessee, 37932); and (ii) by the marshal in the Middle District of Tennessee on

attorneys Stites and Harbison, PLLC, 401 Commerce Street, Suite 800, Nashville,

Tennessee, 37219.




                                            2
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 3 of 13




      6.     Defendant Sean G. King is a Tennessee resident. The Plaintiffs seek

service on this defendant in two manners: (i) by the marshal in the Eastern District

of Tennessee at the defendant’s residence, located at 507 Smith Road, Knoxville,

Tennessee, 37934, or at his place of business, located at 9721 Cogdill Road, Suite 202,

Knoxville, Tennessee, 37932; and (ii) by the marshal in the Middle District of

Tennessee on attorneys Stites and Harbison, PLLC, who are located at 401 Commerce

Street, Suite 800, Nashville, Tennessee, 37219.

      7.     Defendant Thomas N. King is a Tennessee resident. The Plaintiffs seek

service on this defendant in two manners: (i) by the marshal in the Eastern District

of Tennessee at the defendant’s place of business, located at 9721 Cogdill Road, Suite

202, Knoxville, Tennessee, 37932; and (ii) by the marshal in the Middle District of

Tennessee on attorneys Stites and Harbison, PLLC, who are located at 401 Commerce

Street, Suite 800, Nashville, Tennessee, 37219. who may be found at his place of work,

CIC Services, LLC, 9721 Cogdill Road, Suite 202, Knoxville, Tennessee, 37932.

      8.     Defendant Bryan Ridgway is a Tennessee resident. The Plaintiffs seek

service on this defendant in two manners: (i) by the marshal in the Eastern District

of Tennessee at the defendant’s residence, located at 2051 Willow View Lane,

Knoxville, Tennessee, 37922, or at his place of business, located at 9721 Cogdill Road,

Suite 202, Knoxville, Tennessee, 37932; and (ii) by the marshal in the Middle District

of Tennessee on attorneys Stites and Harbison, PLLC, who are located at 401

Commerce Street, Suite 800, Nashville, Tennessee, 37219, who may be found at his




                                          3
         Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 4 of 13




place of work, CIC Services, LLC, 9721 Cogdill Road, Suite 202, Knoxville, Tennessee,

37932.

      9.     Defendant Shawn Holland is a South Carolina resident. The Plaintiffs

seek service on this defendant in two manners: (i) by the marshal in the District of

South Carolina at 2068 Atlantic Avenue, Sullivan’s Island, South Carolina, 29482,

which is either his residence or his principal place of business or both; and (ii) by the

marshal in the Middle District of Tennessee on attorneys Stites and Harbison, PLLC,

who are located at 401 Commerce Street, Suite 800, Nashville, Tennessee, 37219.

                                 MATERIAL FACTS

      10.    As part of a conspiracy perpetrated by a number of individuals and

entities not party to this action, the Defendants induced the Plaintiffs into a business

relationship that proved to be a tax scam.

      11.    The tax scam is described in detail in notices issued by the Internal

Revenue Service, including the IRS’s 2015 Dirty Dozen List, the IRS’s Notice 2016-

66, and the IRS’s 2019 Settlement Offer, attached as Exhibit 2, Exhibit 3, and Exhibit

4.

      12.    The victims of the scam were both the Plaintiffs and the United States

Department of the Treasury.

      13.    Upon learning the truth, the Plaintiffs demanded arbitration of

Defendant CIC and filed a lawsuit against the Individual Defendants and other co-

conspirators, seeking damages and other relief in connection with the fraudulent

scheme.




                                             4
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 5 of 13




      14.    The Plaintiffs’ demand commenced an arbitration proceeding in

Tennessee (the “Tennessee Arbitration Proceeding”) pursuant to the Arbitration

Agreement, which provides:

             In the event of any dispute, claim, question, or
             disagreement arising from or relating to this agreement or
             the breach thereof, the parties hereto shall use their best
             efforts to settle the dispute, claim, question, or
             disagreement. To this effect, they shall consult and
             negotiate with each other in good faith and, recognizing
             their mutual interests, attempt to reach a just and
             equitable solution satisfactory to both parties. If they do
             not reach such solution with a period of 60 days, then, upon
             notice by either party to the other, any claim or dispute
             between them or against any agent, employee, successor,
             or assign of the other, whether related to this agreement or
             otherwise and in their capacities as such or otherwise, and
             any claim or dispute related to this agreement or the
             relationship or duties contemplated under this contract,
             including the validity of this arbitration clause, shall be
             resolved by binding arbitration by the American
             Arbitration Association, under the Arbitration Rules then
             in effect. Any award of the arbitrator(s) may be entered as
             a judgment in any court of competent jurisdiction.
             Information may be obtained and claims may be filed at
             any office of the American Arbitration Association or at
             Corporate Headquarters, 335 Madison Avenue, Floor 10,
             New York, New York 10017-4605. Telephone: 212-716-
             5800, Fax: 212-716-5905, Website: www.adr.org. This
             agreement shall be interpreted under the Federal
             Arbitration Act.

Exh. 1 at pp. 6-7.

      15.    The Plaintiffs filed their lawsuit against the Individual Defendants and

others in the State Court of Fulton County (the “Georgia Lawsuit”).

      16.    By further agreement (attached as Exhibit 5), the Individual

Defendants were dismissed from the Georgia Lawsuit and joined the Tennessee




                                          5
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 6 of 13




Arbitration Proceeding with CIC after they and CIC insisted that they were entitled

to enforce the arbitration agreement.

      17.    Another defendant in the Georgia Lawsuit, Capstone Reinsurance

Company, Ltd., pointed out an arbitration clause in certain agreements to which it

was a party, and the Plaintiffs commenced a separate arbitration proceeding against

Capstone, in Alabama (the “Alabama Arbitration Proceeding”).

      18.    Despite insisting on the advantages afforded them by enforcement of the

Arbitration Agreement, the Defendants thereafter sought to deprive the Plaintiffs of

its benefits. Despite purporting to forego the advantages afforded them by litigation

(so that the Plaintiffs would likewise forgo them), the Defendants thereafter sought

to enjoy the benefits of litigation while ensuring that the Plaintiffs were deprived of

them. Specifically:

             a.       Following entry of an award by the arbitrator, the Defendants

      filed a lawsuit in state court in Tennessee seeking damages that the arbitrator

      expressly denied them.

             b.       During and after the arbitration proceeding, the Defendants

      aggrieved the Plaintiffs by repeatedly threatening the Plaintiffs with

      litigation, including the lawsuit that they eventually commenced.

             c.       During and after the arbitration proceeding, the Defendants

      continued to enjoy the benefits of litigation while depriving the Plaintiffs of

      those benefits by coordinating with their former co-defendants to provide one

      another with information obtained in each other’s proceedings even as the




                                          6
       Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 7 of 13




      Plaintiffs’ ability to obtain information from the various respondents,

      defendants, and third parties was circumscribed by their own compliance with

      the rules, rulings, and their own promises.

             d.      During the arbitration proceeding, the Defendants breached the

      covenant of good faith and fair dealing by failing and refusing to comply with

      applicable rules, rulings, and their own promises, including but not limited to

      their obligations with respect to the pre-hearing exchange and production of

      information.

             e.      After the arbitration proceeding, the Defendants breached the

      covenant of good faith and fair dealing by failing and refusing to comply with

      applicable rules, rulings, and their own promises, including their obligations

      with respect to the private resolution of disputes.

      19.    The result was that the Defendants utilized the Arbitration Agreement

deceptively. Because the Defendants utilized the Arbitration Agreement deceptively,

their Defendants’ enforcement of it served as a continuation of the fraudulent scheme.

      20.    The Plaintiffs did not learn of the material facts surrounding the

Defendants’ improper utilization until sometime following entry of an award in the

Tennessee Arbitration Proceeding.

      21.    By then, the Defendants’ conduct had impaired the arbitrator’s ability

to make an award in accordance with the Arbitration Agreement and that is not

proper pursuant to Section 10(a) of the Federal Arbitration Act (9 U.S.C. § 10(a)).




                                          7
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 8 of 13




      22.    The award depends upon the arbitrator’s exceeding of his powers, among

other infirmities. Specifically:

             a.     The arbitrator enforced an indemnification provision that

      appeared in certain agreements as an exculpatory clause, even though as such

      it was unenforceable under Tennessee law (and pursuant to which clause the

      Defendants seek further benefits in the Tennessee Lawsuit). Specifically, he

      enforced the following provision:

             To the fullest extent permitted by Law, CLIENT shall defend,
             indemnify and hold harmless MANAGER and its respective
             directors, officers, agents, employees, partners, owners and
             affiliates or assigns, whether in their capacity as such or
             otherwise (collectively, the “MANAGER lndemnitees”), from and
             against all liabilities, damages, claims, demands, judgments,
             penalties, losses, costs, expenses, suits, action s or proceedings
             (including reasonable fees and disbursements of counsel)
             resulting from (a) the violation of any Law by CLIENT or
             RELATED ENTITIES; or (b) any allegation by any person or
             governmental or private entity that MANAGER or MANAGER
             lndemnitees provided legal, tax, or accounting advice or opinions
             to CLIENT or RELATED ENTITIES by virtue of the services
             provided hereunder; (c) any allegation by any person or
             governmental or private entity that CLIENT did not need or
             desire the amounts or types of insurance policies that it
             purchased from the CIC at any time or that such policies were
             improperly priced or that the CIC was not a valid insurance
             company; or (d) arising as a result of or in connection with any
             failure on the part of CLIENT or any RELATED ENTITY to
             perform its obligations under this Agreement or the law or any
             negligent acts or omissions or willful misconduct of CLIENT or
             any RELATED ENTITY or anyone acting on its behalf (other than
             MANAGER or a MANAGER Indemnitee); provided, however,
             that CLIENT shall not be required to reimburse or indemnify the
             MANAGER or any MANAGER lndemnitee for any loss or claim
             to the extent such loss or claim is due to the violation of Law or
             willful misconduct of MANAGER or such MANAGER
             Indemnitee, MANAGER Indemnitees and RELATED PARTIES
             are intended to be third parties beneficiaries of this Agreement.


                                          8
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 9 of 13




Exh. 1 at pp. 8-9.

             b.      In addition to exculpating the Defendants, this clause required

      the Plaintiffs to maintain the Defendants’ artifice, including vis a vis the IRS.

      23.    The Defendants’ conduct is impairing the ability of the arbitrator in the

Alabama Arbitration Proceeding to make an award in accordance with the arbitration

agreement applicable there and that is not proper pursuant to Section 10(a) of the

Federal Arbitration Act (9 U.S.C. § 10(a)).

      24.    As a result of the Defendants’ conduct, the Plaintiffs have incurred and

will continue to incur damages, including but not limited to special damages.

      25.    The Plaintiffs returned whatever benefits they received under their

contractual relationships with the Defendants, including by amending their tax

returns and paying back taxes with interest. The Plaintiffs received no benefits under

the Arbitration Agreement itself because the Defendants deprived them of those

benefits.

      26.    The Defendants’ conduct resulted in material breach of the agreement

warranting rescission and an award of damages, which the Plaintiffs seek in Count

1, below.

      27.    The Defendants’ conduct resulted in an award that must be vacated

pursuant to Section 10(a) of the Federal Arbitration Act (9 U.S.C. § 10(a)), which

vacatur the Plaintiffs seek in Count 2, below.




                                          9
       Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 10 of 13




       28.    The Defendants’ conduct and the improper award give rise to the need

for a declaratory judgment regarding the Plaintiffs’ obligations under the exculpatory

clause and with respect to the IRS, as set forth in Count 3, below.

       29.    The Defendants have acted in bad faith, have been stubbornly litigious,

and have caused the Plaintiffs unnecessary trouble and expense, which warrants an

award of litigation expenses, as set forth in Count 4, below.

                               COUNT 1
                  BREACH OF AGREEMENT TO ARBITRATE
                              9 U.S.C. § 4

       30.    The Plaintiffs re-state the allegations of Paragraphs 1-29 for purposes

of this Count as if fully set forth herein.

       31.    The Federal Arbitration Act authorizes a party “aggrieved by the alleged

failure, neglect, or refusal of another to arbitrate under a written agreement for

arbitration” to “petition any United States district court which, save for such

agreement, would have jurisdiction under title 28, in a civil action . . . of the subject

matter of a suit arising out of the controversy between the parties[.]” 9 U.S.C. § 4.

       32.    The Plaintiffs and the Defendants were parties to a contract, which was

the Arbitration Agreement entered into on September 26, 2014.

       33.    The Defendants breached the Arbitration Agreement.

       34.    The Defendants’ breach was material.

       35.    The Plaintiffs tendered all benefits back from whence they came.

       36.    The Plaintiffs are entitled to rescission of the Arbitration Agreement

and damages in connection with same.




                                              10
       Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 11 of 13




                                COUNT 2
                     VACATUR OF ARBIITRATION AWARD
                               9 U.S.C. § 10

       37.    The Plaintiffs re-state the allegations of Paragraphs 1-29 for purposes

of this Count as if fully set forth herein.

       38.    Section 10 of the FAA provides in pertinent part:

              (a) In any of the following cases the United States court in and for
              the district wherein the award was made may make an order
              vacating the award upon the application of any party to the
              arbitration—
                  (1) where the award was procured by corruption, fraud, or
                  undue means;
                  (2) where there was evident partiality or corruption in the
                  arbitrators, or either of them;
                  (3) where the arbitrators were guilty of misconduct in refusing
                  to postpone the hearing, upon sufficient cause shown, or in
                  refusing to hear evidence pertinent and material to the
                  controversy; or of any other misbehavior by which the rights
                  of any party have been prejudiced; or
                  (4) where the arbitrators exceeded their powers, or so
                  imperfectly executed them that a mutual, final, and definite
                  award upon the subject matter submitted was not made.
              (b) If an award is vacated and the time within which the
              agreement required the award to be made has not expired, the
              court may, in its discretion, direct a rehearing by the arbitrators.

9 U.S.C. § 10(a).

       39.    The award entered as a result of the Tennessee Arbitration Proceeding

was procured by undue means, and the arbitrator exceeded his powers or so

imperfectly executed them that a mutual, final, and definite award upon the subject

matter submitted was not made.

       40.    The Defendants’ conduct caused or contributed to the failure of the

award to comply with the requirements of Section 10 of the FAA.


                                              11
       Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 12 of 13




       41.    The Plaintiffs are entitled to an order vacating the award.

                                  COUNT 3
                           DECLARATORY JUDGMENT
                                2 U.S.C. § 2201

       42.    The Plaintiffs re-state the allegations of Paragraphs 1-29 for purposes

of this Count as if fully set forth herein.

       43.    Pursuant to the Declaratory Judgment Act, “[i]n a case of actual

controversy within its jurisdiction . . . any court of the United States, upon the filing

of an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought. Any such declaration shall have the force and effect of a final judgment or

decree and shall be reviewable as such.” 2 U.S.C. § 2201.

       44.    An actual and justiciable controversy exists between the Plaintiffs and

the Defendants concerning whether the Defendants may enforce the exculpatory

clause set forth in their agreements and whether the Plaintiffs must maintain the

artifice of the Defendants’ fraudulent scheme.

       45.    The Plaintiffs as interested parties seek a declaration of their rights and

legal relations.

                                     COUNT 4
                              LITIGATION EXPENSES
                                  O.C.G.A § 13-6-11

       46.    The Plaintiffs re-state the allegations of Paragraphs 1-29 for purposes

of this Count as if fully set forth herein.




                                              12
        Case 1:20-cv-00360-WMR Document 1 Filed 01/25/20 Page 13 of 13




        47.      The Defendant have acted in bad faith, have been stubbornly litigious,

and have caused the Plaintiffs unnecessary trouble and expense.

        WHEREFORE, Plaintiffs, SRM Group, Inc., and Suresh Prabhu, pray for

judgment as follows:

   A.         Rescinding the Arbitration Agreement;

   B.         Awarding damages to the Plaintiffs to compensate them for the injuries

              proximately caused by the Defendants’ conduct;

   C.         Declaring that the Plaintiffs are not bound by the terms of the exculpatory

              clause and the Defendants may not require the Plaintiffs to maintain the

              artifice of their fraudulent scheme;

   D.         Awarding the Plaintiffs their litigation expenses;

   E.         Awarding such other relief as the Court deems appropriate and just.

Dated: January 25, 2020                              GRADDY LAW LLC
                                                     Counsel for Plaintiffs
                                                     /s/ J. Elizabeth Graddy
                                                     Georgia Bar No. 056838
                                                     3355 Lenox Road—Suite 750
                                                     Atlanta, Georgia 30326
                                                     Telephone: (404) 863-8789
                                                     jegraddy@graddylegal.com




                                              13
